Case: 14-10589       Document: 00512828600         Page: 1     Date Filed: 11/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                     No. 14-10589
                                                                                     Fifth Circuit

                                                                                   FILED
                                   Summary Calendar                         November 6, 2014
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                  Plaintiff - Appellee

v.

ARCHIE DALE GOODMAN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:12-CR-14-2


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges:
PER CURIAM: *
       Archie Dale Goodman challenges his sentence of, inter alia, 17 months’
imprisonment, imposed following the revocation of his supervised release.
Because Goodman did not object to the following claimed errors, review is only
for plain error. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th Cir.
2012). Under that standard, Goodman must show a forfeited plain (clear or
obvious) error that affected his substantial rights. Puckett v. United States,


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-10589    Document: 00512828600      Page: 2   Date Filed: 11/06/2014


                                 No. 14-10589

556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct the
error, but should do so only if it seriously affects the fairness, integrity, or
public reputation of the proceedings. Id.
      Goodman claims:      the district court erred in failing to provide an
adequate explanation for imposing the sentence, which was above the range
recommended in the non-binding Sentencing Guidelines policy statements;
and this claimed error affected his substantial rights because the sentence was
based on a miscalculation in his criminal-history score for his underlying
possession-of-stolen-mail conviction. For the following reasons, there was no
reversible plain error.
      Implicit consideration of the 18 U.S.C. § 3553(a) factors is sufficient in a
revocation proceeding. E.g., United States v. Gonzalez, 250 F.3d 923, 930 (5th
Cir. 2001).   Moreover, the district court stated that Goodman’s sentence
addresses the issues of adequate deterrence and protection of the public, two
of the § 3553(a) factors that are permissible considerations in a revocation
proceeding. 18 U.S.C. § 3553(a)(2)(B),(C). Goodman cannot show that a more
thorough explanation would have resulted in a lesser sentence or that the
district court would impose a lesser sentence on remand. United States v.
Whitelaw, 580 F.3d 256, 264-65 (5th Cir. 2009).         Additionally, regarding
Goodman’s challenge to his revocation sentence based on a miscalculated
criminal-history score for his sentence for stolen mail, “a defendant may not
use the appeal of a revocation of supervised release to challenge an underlying
conviction or original sentence”. United States v. Willis, 563 F.3d 168, 170 (5th
Cir. 2009).
      AFFIRMED.




                                        2